Citation Nr: 1032660	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to compensable rating for service-connected 
malaria.

2.  Entitlement to service connection for bilateral eye pain, to 
include as secondary to service-connected malaria.

3.  Entitlement to service connection for right eye impairment.

4.  Entitlement to service connection for polycythemia, to 
include as secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to October 1945.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

This case was the subject of a Board remand dated in January 
2009. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Malaria is generally rated as active malaria, or, if not active, 
is rated based on residuals or damage of the appropriate system.  
See 38 C.F.R. § 4.88b, Diagnostic Code 6304.  Thus, the Veteran's 
claims of service connection for residuals of malaria are closely 
related to the matter of entitlement to a compensable rating for 
malaria. 

In a statement dated in April 2010, the Veteran indicated that he 
was attempting to obtain service treatment records from 1942, 
pertaining to treatment of an eye injury when he was on a work 
detail clearing land for a radio station.  He recounted that 
while clearing brush with a brush hook, a sapling struck his 
right eye causing severe pain and loss of vision.  He wrote that 
he was rushed back to the base (Quantico Air Station) and was 
treated by a doctor in attendance there.  He indicated that he 
had to wear a patch for a while but was able to continue with his 
duties.  He has indicated that he was not sure whether he 
received in-patient or outpatient treatment for the right eye 
injury at the base hospital.  

In July 2010, the Veteran indicated that he had not received a 
satisfactory response from the National Personnel Records Center 
(NPRC) when he recently sought the 1942 service treatment records 
on his own.  He indicated he received a box that included 93 
blank pages and another Veteran's service treatment records.  A 
copy of that Veteran's service dental examination was included 
with the Veteran's July 2010 letter to show that he had not been 
provided a reliable or sufficient response to his request for 
information.  

VA should contact the NPRC pursuant to VA's duty to assist and 
seek any additional service treatment records, to include any 
records of treatment for an eye injury in 1942, and his complete 
service personnel records (which the Veteran has also indicated 
might support his claim).  See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, the Veteran indicated that he had received an 
illegible copy of a service treatment record from VA, and 
provided a copy of the record with his July 2010 letter.  The 
Veteran should be provided a legible copy of the service 
treatment record and advised that a legible copy is associated 
with the claims file.  The record pertains to treatment for 
lymphangitis of the left arm in December 1941.

In addition, the Board finds that an August 2005 VA examination 
of the Veteran for malaria or any current residuals was not 
adequate for purposes of the claims currently on appeal.  The 
examiner did not have access to any medical records to review and 
apparently did not have access to the Veteran's claims file.  The 
examiner indicated by history that the Veteran served on active 
duty from 1941 to 1942 on an island in the South Pacific and 
developed malaria, was treated in an underground bunker 
overnight, and returned to full duty the next day.  By contrast, 
the service treatment records reflect that the Veteran was 
treated for malaria in May 1945.  Moreover, since the time of the 
VA examination a significant quantity of private eye treatment 
and other treatment records have been received and associated 
with the claims file.  The Veteran should be scheduled for a new 
VA examination, where his claims file and medical records, 
including any newly received records of treatment received in 
connection with this remand, are reviewed and the opinions 
rendered are based on an accurate medical history.   See 38 
U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his claimed residuals of malaria, eye 
disabilities, or polycythemia that he believes 
may not have not been previously received and 
associated with his claims file.

After obtaining any appropriate authorizations 
for release of medical information, the RO/AMC 
should obtain records from each health care 
provider the Veteran identifies.  

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO/AMC.

2.  The Veteran should be provided a legible 
copy of the service treatment record dated in 
December 1941 and advised that a legible copy 
is associated with the claims file and that it 
pertains to treatment for lymphangitis of the 
left arm.
  
3.  The RO must contact all appropriate 
service records depositories to obtain any 
additional service treatment records and 
all available service personnel records of 
the Veteran that may be available.  

The records sought must include the Veteran's 
service personnel records and records of 
claimed inpatient or outpatient treatment for 
eye disability in 1942 at the Quantico base 
hospital at Quantico Air Station.

4.  Once all available medical records have 
been received, arrange for VA examinations 
with appropriate clinicians for the purpose 
of determining whether the Veteran currently 
has malaria or residuals of malaria, to 
include specifically whether the Veteran has 
polycythemia or splenomegaly related to 
malaria incurred during active service, and 
whether the Veteran has right eye disability 
related to a claimed in-service right eye 
injury or bilateral eye pain related to in-
service malaria.  

The following considerations will govern the 
examinations:
   
(a) The claims file and a copy of this 
remand will be made available to both 
examiners, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

(b) If deemed appropriate by the 
examiners, the Veteran may be scheduled 
for further examinations.  All indicated 
tests and studies must be performed.  

   (c) The eye examiner will:

(1)  Obtain from the Veteran a full 
in-service and post-service history 
pertaining to eye pain and eye 
disability.

 (2) If there is any medical 
(clinical) basis for doubting the 
reliability or credibility of the 
Veteran with respect to his 
descriptions of history of eye 
injury, eye pain or eye disability 
the examiner must state this and 
provide a complete rationale for any 
such finding.

(3) In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  The examiner 
is to specifically address in his or 
her conclusion the issue contained in 
the purpose of the examination-to 
determine whether the Veteran has 
bilateral eye pain as a symptom or 
residual of malaria, and to determine 
if the Veteran has right eye 
disability that is a residual of a 
claimed in-service eye injury. 
     
(d) The examiner for other residuals of 
malaria, to include polycythemia and 
splenomegaly, will review all relevant VA 
and private medical evidence of record and 
provide an opinion as to whether the 
Veteran has current malaria or current 
residuals of malaria.

(1) For each system affected by 
residuals of malaria the examiner 
must provide a diagnosis and a 
description of the extent of 
impairment.

(2) The examiner must provide a 
finding as to whether the Veteran 
currently has malaria.

(3) The examiner must specifically 
indicate whether the Veteran 
currently has polycythemia or 
splenomegaly, and, if so, whether any 
such condition is related to malaria 
incurred during active service.

(4) The examiner must take a history 
from the Veteran as to the nature of 
treatment for malaria during service, 
such as claimed treatment with 
Atabrine for a period of a year for 
the purpose of preventing malaria, 
and treatment with quinine once he 
contracted malaria in 1945.  The 
examiner must provide an opinion as 
to whether this history appears 
reliable and in accord with treatment 
practices during the time frame and 
circumstances of service in World War 
II, and if so, whether the Veteran 
has any permanent impairment as a 
result of such treatment.

(5) In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  The 
examiner is to specifically address 
in his or her conclusion the issue 
contained in the purpose of the 
examination-to determine if the 
Veteran has the Veteran has current 
malaria or current residuals of 
malaria, to include polycythemia or 
splenomegaly.

(e) Each examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  

(f) If an examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she should so state; 
however, a complete rationale for such a 
finding must be provided.

5.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

